Case: 15-11113      Document: 00513629519         Page: 1    Date Filed: 08/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-11113                                 FILED
                                  Summary Calendar                          August 9, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
JAMES K. CHAMBERS,

                                                 Plaintiff-Appellant

v.

A-AVALON CORRECTIONS SERVICES, INCORPORATED; SOUTHERN
CORRECTIONS,  INCORPORATED;  L.   SERRANO, Administrator,


                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CV-387


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       James K. Chambers has filed an interlocutory appeal in his 42 U.S.C.
§ 1983 action challenging the district court’s partial grant of summary
judgment in favor of Avalon Corrections Services, Incorporated (“Avalon”) and
Southern Corrections, Incorporated (“Southern”). See FED. R. CIV. P. 54(b). He
also challenges the district court’s denial of a restraining order against Avalon,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11113      Document: 00513629519    Page: 2   Date Filed: 08/09/2016


                                  No. 15-11113

Southern, and their employee, L. Serrano. Finally, he seeks an injunction
pending appeal.
         In his appellate brief, Chambers does not address the district court’s
dismissal of his claims against Avalon and Southern. He does not address the
district court’s conclusion that Chambers failed to identify an unconstitutional
policy or custom; instead, he rehashes his claim that Serrano violated his
constitutional rights by denying him medical treatment. He likewise does not
address the district court’s denial of his request for a temporary restraining
order.
         When an appellant fails to identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed that issue.
Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Although pro se briefs are afforded liberal construction, arguments
must be briefed in order to be preserved. Yohey v. Collins, 985 F.2d 222, 224-
25 (5th Cir. 1993). Because Chambers fails to raise any argument regarding
the district court’s dismissal of his claims against Avalon and Southern and
the denial of a temporary restraining order, these claims are abandoned.
         The judgment of the district court is AFFIRMED, and the motion for
injunctive relief pending appeal is DENIED.




                                        2